DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.

The Applicant’s amendment filed on July 15, 2021 was received.  Claim 33 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued December 1, 2020.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark St. Amour on October 20, 2021.
The application has been amended as follows: 

53.         (Currently Amended)  The application device according to claim 33, characterised in that a pump 




Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 and 19 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wallsten et al., Rau et al. and Chen et al. on claims 33, 36-37, 53 and 58-60 are withdrawn, because independent claim 33 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wallsten et al., Rau et al., Chen et al. Zaber et al. on claims 34-35, 40 and 43-45 are withdrawn, because independent claim 33 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wallsten et al., Rau et al., Chen et al. Zaber et al. on claims 41-42 are withdrawn, because independent claim 33 has been amended.

Election/Restrictions
Claims 33, 35-37, 40-45, 53 and 58-60 are allowable.  Claims 46-52 and 54-57, were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions/species, as set forth in the Office action mailed on September 10, 2020, is hereby withdrawn and claims 46-52 and 54-57 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 33, 35-37 and 40-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 33, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the least one temperature control apparatus comprises a heating apparatus for heating the application medium and the heating apparatus includes a second temperature control fluid line that leads through the print head, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.